Citation Nr: 0611551	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  97-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, other than PTSD.

3.  Entitlement to an increased rating for a left foot 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.

5.  Entitlement to a compensable rating for asymptomatic 
scar, residual of a bone graft donor site.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices in San Juan, Puerto Rico and 
Hartford, Connecticut.  The veteran's claims are currently 
under the jurisdiction of the Hartford, Connecticut Regional 
Office (RO). 

The veteran's claims were remanded by the Board in October 
2004.  The October 2004 decision included a claim for service 
connection for a right leg disability.  However, the RO 
granted the veteran service connection for right leg 
neurological deficit by rating action in March 2006.  
Accordingly, this issue is no longer in appellate status 
before the Board.

The issues of whether new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for PTSD, and entitlement to service connection 
for a psychiatric disorder other than PTSD are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  The veteran can walk for several miles and his left foot 
disability is no more than moderately disabling.

2.  The veteran's duodenal ulcer disease is under good 
control with medication, without anemia or weight loss, and 
the veteran has not had any incapacitating episodes lasting 
10 days or more.

3.  The service-connected donor site scar is not adherent, 
tender on objective demonstration, poorly nourished or 
repeatedly ulcerated; it causes no limitation of motion or 
function, and does not involve an area of more than 39 square 
centimeters.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left foot disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 
(2005).

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 
(2005).

3.  The criteria for a compensable rating for the veteran's 
bone graft site scar has not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The veteran's increased rating claims were initially 
adjudicated before the enactment of the VCAA.  The record 
reflects that letters dated in November 2001, July 2002, and 
November 2004, from the originating agency informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Although the veteran has not been provided notice of the 
evidence necessary to establish the effective date for higher 
ratings, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that higher 
ratings or a grant of service connection is not warranted.  
Consequently, no effective date will be assigned for a higher 
rating, so the failure to provide notice with respect to that 
element of the claims was no more than harmless error.

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and VA medical records have 
been obtained.  The veteran has been afforded several VA 
examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.  Therefore, the Board is also satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the claims 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Increased Ratings - Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Left Foot Disorder

The veteran was granted service connection for status post 
fracture and bone grafts to the left foot, cuneiform bone, 
with post traumatic degenerative joint disease, by rating 
action in March 1993.  The veteran was granted a 10 percent 
rating for his left foot disability.  In May 1996, the 
veteran submitted a claim for an increased rating for his 
left foot disability.

The Board notes that the VA outpatient treatment records do 
not indicate complaints or treatment related to the veteran's 
left foot injury.  On VA examination in November 1997 it was 
noted that the veteran had full and complete range of motion 
of the left ankle.  The examiner stated that there was no 
painful motion, edema, instability, weakness, or tenderness 
of the left ankle or foot.  It was noted that the veteran had 
a normal gait cycle, and that there were no functional 
limitations on standing or walking.  X-rays shows post-
traumatic changes and fragments of the left cuneiform bone.

Private x-ray films of the left foot dated in May 1998 noted 
irregularity of the left first cuneiform bone and the medal 
portion of the left navicular bone.  The examiner opined that 
the findings might be degenerative in nature with post 
traumatic etiology.

On VA examination in February 2002 it was noted that the 
veteran had a normal gait.  He complained of weakness of the 
right foot.  The veteran had full strength of the left ankle, 
without any discomfort on range of motion.  

In July 2003, a VA physician noted that the veteran was able 
to lift 70 pounds, and that he was able to walk for several 
miles without a problem.

On VA examination in September 2005, the veteran reported 
left foot pain.  Range of motion studies revealed that 
eversion was to 17°, inversion was to 14°, dorsiflexion was 
to 30° and plantar flexion was to 25°.  The examiner opined 
that the loss of motion of the left ankle caused mild to 
moderate impairment.  Left foot pain, weakness, fatigability, 
loss of endurance and incoordination was noted to be only 
mild.  The VA examiner opined that the veteran's left foot 
disability was moderate in nature.

The Rating Schedule provides for a 10 percent rating for a 
moderate foot injury, a 20 percent rating for a moderately 
severe foot injury, and a 30 percent rating for a severe foot 
injury.  A 40 percent rating is to be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

The medical evidence of record shows that the veteran has 
good use of his left foot with little or no pain.  He is not 
shown to have more than mild to moderate loss of range of 
motion, and he has a normal gait.  None of the evidence 
indicates that the veteran's left foot disability is more 
than moderate in nature.  Furthermore, a VA examiner has 
expressed the opinion that the veteran's left foot disability 
is only moderate in nature.  The veteran's left foot 
disability is not moderately severe in nature, the 
requirement for a higher rating.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  However, while the veteran 
complained of pain associated with the left foot, "a finding 
of functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

The veteran's left foot disability does not result in 
degenerative arthritis of two or more major joints, or joint 
groups, and does not result in malunion of or nonunion of the 
tarsal or metatarsal bones.  Consequently, the veteran is not 
entitled to a higher rating for his left foot disability 
under the criteria for degenerative arthritis or under the 
criteria for malunion of the tarsal or metatarsal bones.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5283 (2005).

The veteran has not met the criteria for a rating in excess 
of 10 percent under any applicable diagnostic code.  
Accordingly, the preponderance of the evidence is against his 
claim for an increased rating for his left foot disability.

Duodenal Ulcer Disability

The veteran was granted service connection for active 
duodenal ulcers by rating action in March 1993.  The veteran 
was awarded a 20 percent rating for this disability.  In May 
1996, the veteran submitted his claim for an increased rating 
for his duodenal ulcer disability.

The veteran currently has a 20 percent rating assigned for 
his duodenal ulcer disease under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Under this code, a 20 percent rating 
is warranted for moderate symptoms; recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations.  A 
40 percent rating is warranted for moderately severe 
symptoms; less than severe but with impairment of health 
manifested by anemia and weight less; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for severe symptoms; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.

None of the medical evidence, including VA examination 
reports dated in August 1996, November 1997, and February 
2006, shows that the veteran has experienced hematemesis, 
melena, anemia, or weight loss.  Instead, the record reveals 
that the veteran has had good results with continuous 
medication for this condition.  VA outpatient treatment 
records reflect that from 2001 to 2003, his weight increased 
from 179 pounds to 184 pounds.  The February 2006 VA 
examination report noted that the veteran's duodenal ulcer 
disease was quiescent on his present medication.  The medical 
evidence does not show that the veteran has had any 
incapacitating episodes averaging 10 days or more.  
Therefore, the veteran's duodenal ulcer disease does not meet 
the criteria for a rating in excess of 20 percent.  The 
preponderance of the evidence is against the veteran's claim 
for an increased rating for duodenal ulcer disease. 

Donor Site Scar

The veteran was granted service connection and a 
noncompensable rating for scar residual of bone graft donor 
site by the RO in July 1993.  The veteran now seeks a 
compensable rating for his bone graft donor site scar.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating is assigned for superficial scars that are 
poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also be 
rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The revised rating criteria, effective August 30, 2002, 
provides that scars that are deep or cause limitation of 
motion, and are not on the head, face, or neck warrant a 10 
percent evaluation if they involve an area or areas of 6 
square inches (39 sq. cm.) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).  Notes following Diagnostic Code 
7801 provide that a deep scar is one associated with 
underlying soft tissue damage and that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.

The current criteria also provides that scars that are 
superficial, are not productive of limitation of motion, and 
are not on the head, face, or neck warrant a 10 percent 
evaluation if they involve an area or areas of 144 square 
inches (929 sq. cm.) or more.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2005).  Notes following Diagnostic Code 7802 
provide that a superficial scar is one not associated with 
underlying soft tissue damage and that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.

Moreover, under the criteria that became effective August 30, 
2002, a 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2005).  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  In 
addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.

In addition, the revised rating criteria continue to provide 
that scars may be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).

The General Counsel of VA recently, citing United States 
Supreme Court and United States Court of Appeals for the 
Federal Circuit precedent, has held when a new regulation is 
issued while a claim is pending before VA, VA must first 
determine whether the regulation identifies the types of 
claims to which it applies.  If the regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (November 19, 2003).

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the former criteria 
for evaluating scars apply prior to the change in regulation, 
or August 30, 2002, and that the new criteria apply 
thereafter.

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  The RO considered 
the change in regulation; therefore, the Board may proceed 
with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In the case at hand, the veteran's scar is currently rated as 
noncompensable under Diagnostic Code 7804.  With respect to 
the former rating criteria, the Board finds that the evidence 
supports the currently assigned noncompensable rating.  The 
medical evidence, including the July 1996 VA examination 
report, does not indicate that the veteran donor site scar is 
superficial, poorly nourished or with repeated ulceration.  
Nor does the medical evidence indicate that the scar is 
superficial, tender and painful on objective demonstration, 
or that it results in any limitation of function.  The July 
1996 examiner specifically stated that the veteran's scar on 
the left iliac crest is asymptomatic, nontender, and 
nonadherent.  The examiner also specifically stated that the 
scar does not result in any limitation of motion or function.  
Therefore, a compensable evaluation under the former 
diagnostic criteria is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002).

With respect to the revised rating criteria, it has not been 
shown that the veteran's donor site scar is deep or causes 
limitation of motion, which precludes a compensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  The 
evidence shows that the scar is 6 centimeters long and 1/2 
centimeters wide, and thus covers an area of approximately 3 
square centimeters.  Therefore, an increased rating is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2005).  The medical evidence of record, including the 
October 2005 skin examination, reveals no evidence of 
limitation of function.  The October 2005 examiner noted that 
the donor site scar is hypopigmented.  The scar was not noted 
to be unstable, tender, painful, or deep.  The Board finds, 
therefore, that a compensable rating under the revised 
diagnostic criteria is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).  

The veteran does not meet the criteria for a compensable 
rating under either the current or former criteria for the 
rating of scars.  Accordingly, the preponderance of the 
evidence is against the veteran's claim and his claim for a 
compensable rating for a donor site scar must be denied.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the left foot 
disorder, duodenal ulcer disease disability, or donor site 
scar disability, and that the manifestations of these 
disabilities are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from any of these disabilities would be 
in excess of that contemplated by the assigned evaluations.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 10 percent for a left 
foot disorder is denied.

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer disease is denied.

Entitlement to a compensable rating for asymptomatic scar, 
residual bone graft donor site, is denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As this case 
must be remanded for other reasons, the RO has the 
opportunity to provide the veteran with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Furthermore, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

The RO denied the veteran's claim for service connection for 
a psychiatric disorder by rating decision in July 1993.  The 
RO also denied the veteran's claim for service connection for 
PTSD by rating decision in February 1997.  These rating 
decisions denied the veteran's claims on the basis that the 
veteran was not shown to have a current neuropsychiatric 
disability.  The veteran did not appeal these decisions and 
they are now final.  In May 2001, the veteran requested that 
his claims for service connection for PTSD and for a 
psychiatric disorder be reopened.

In his February 2005 substantive appeal, the veteran reported 
that a VA physician had told him that he had PTSD.  He 
identified the name of the physician.  He also provided the 
names of physicians he had appointments to visit for 
psychiatric examination, and the dates of those examinations.  
There is a handwritten note on the substantive appeal written 
by RO personnel.  This note indicates that VA records 
described by the veteran could not be obtained.  However, the 
Board is unable to determine whether sufficient effort was 
made to obtain the documents described by the veteran.  
Furthermore, even if sufficient effort had been made, the 
VCAA requires that the veteran be informed that such records 
were unobtainable.  See 38 C.F.R. § 3.159(e).  The veteran 
has not been so informed.

A February 2001 letter indicates that the veteran had 
submitted an application to the Social Security 
Administration (SSA) for disability benefits based on 
psychiatric disability.  No attempt has been made to obtain 
the veteran's SSA records.

In light of these circumstances, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  Pursuant to the holding in Dingess 
and Kent, the RO is to provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
reopen a claim based on new and material 
evidence; establish a disability rating; 
and, establish effective date for the 
claims(s) on appeal.  

2.  The VBA should contact the veteran 
and request the names, addresses, and 
dates of treatment or examination, of all 
health care providers, VA and non-VA, who 
have treated or examined him for 
psychiatric disability.  This should 
include copies of all VA treatment 
records described by the veteran in his 
February 2005 substantive appeal.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  All 
records obtained should be associated 
with the claims file.

3.  The VBA should contact the Social 
Security Administration and request 
copies of any determinations regarding 
the veteran, and copies of the medical 
records upon which any such determination 
was based.

4.  The VBA should also undertake any 
other development it determines to be 
indicated.

5.  After the foregoing, the VBA should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess and Kent have been satisfied.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the VBA should issue a supplemental 
statement of the case, which includes 
review of all evidence submitted 
subsequent to the January 2005 statement 
of the case, and afford the veteran and 
his representative the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


